Appendix A Series and Class of Trust for Advised Portfolios Operating Expense Limit as a Percentage of Average Daily Net Assets Infinity Q Diversified Alpha Fund Class A 2.20% Class I 1.95% TRUST FOR ADVISED PORTFOLIOS INFINITY Q CAPITAL MANAGEMENT, LLC on behalf of the series listed on ScheduleA By: /s/ Christopher E. Kashmerick By: /s/ Leonard A. Potter Name: Christopher E. Kashmerick Name: Leonard A. Potter Title: President Title: Chief Executive Officer Approved by the Board of Trustees: April 2, 2015 Revised Appendix A and Last Approved by the Board of Trustees: August 19, 2015
